Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a Corrected Notice of Allowance in response to the information disclosure statements (IDS) filed 2/11/2022.  The purpose of this Office Action is to consider the abovementioned IDS, which will be shown below.

The remainder of this Office Action will be identical to the previous office action (i.e. Notice of Allowance) mailed on 2/9/2022, except the section of “Information Disclosure Statement”, wherein the abovementioned IDS will be considered.  No additional reference will be added in this Office Action.  The IDS filed 1/25/2022 mentioned in the previous office action will not be re-attached.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 has been considered by the Examiner. (This is new).

The information disclosure statement (IDS) submitted on 1/25/2022 has been considered by the Examiner.
	

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound depicted in claim 1 or pharmaceutical composition thereof.  The instant compounds are free of the prior art; i.e., the genus of the compounds is novel and non-obvious.
Relevant prior art, which discloses compounds that are closely related to the instant compounds, is foreign patent application publication No. WO2015/000867, hereinafter Campos (see IDS filed 10/24/2019).  The instant compounds are patentably distinct from the compound disclosed in Campos because the presence of instant variable Q. One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12 and 14-16 are allowed.
Claim 13 is cancelled.




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626